Citation Nr: 9925322	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  90-48 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  

2.  Entitlement to service connection for headaches, a nerve 
condition, and a neck tumor, secondary to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decision from the Nashville, Tennessee, 
RO.  In its current status, the case returns to the Board 
following completion of development made pursuant to its 
February 1999 remand. 


FINDINGS OF FACT

1.  When the Board denied service connection for a 
psychiatric disorder, including post traumatic stress 
disorder (PTSD), in March 1990, the evidence did not contain 
a diagnosis of PTSD from a competent source.  

2.  Since the March 1990 Board decision, a report from a 
trained medical professional, with a diagnosis of PTSD, has 
been received in to evidence.  

3.  The new diagnosis of PTSD is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

4.  In March 1980, the RO denied service connection for 
headaches due to Agent Orange exposure.  In June 1980, the RO 
denied service connection for other disorders, including a 
nervous condition, due to Agent Orange exposure.  

5.  In January 1981, the RO received a letter from the 
veteran and his wife which expressed disagreement with March 
and June 1980 rating decision.  

6.  There is no evidence connecting headaches, a nerve 
condition, or a neck tumor (cyst) to Agent Orange exposure, 
or any other disease or injury in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  

2.  The veteran filed a timely notice of disagreement with 
the March and June 1980 rating decisions.  38 C.F.R. 
§§ 19.113, 19.118 (1979), §§ 20.201, 20.301, 20.302 (1998).  

3.  The claims for service connection for headaches, a nerve 
condition, and a neck tumor, secondary to Agent Orange 
exposure are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In March 1990, the Board denied service connection for a 
psychiatric disorder, including post traumatic stress 
disorder (PTSD).  Decisions of the Board are final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1998).  

The United States Circuit Court of Appeals for the Federal 
Circuit has held that this is a jurisdictional matter.  That 
is, no matter how the RO developed the claim, VA has no 
jurisdiction to consider the claim unless the appellant 
submits new and material evidence.  Therefore, whether the RO 
considered the issue or not, the first determination which 
the Board must make, is whether the veteran has submitted new 
and material evidence to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

In analyzing a claim that new and material evidence has been 
submitted to reopen a claim, the first determination is 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening it must be 
determined whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the claim will be evaluated on the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  See Winters v. West; 12 Vet. App. 203 
(1999); Elkins v. West; 12 Vet. App. 209 (1999).  

The first analysis is whether new and material evidence has 
been presented to reopen the claim.  New and material 
evidence need not change the final outcome of the case, but 
there is a standard set forth in the regulation which must be 
met.  See Hodge v. West, 155 F.3d 1356, 1360-62 (Fed.Cir. 
1998).  

New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).  

This is a two part test.  First, the evidence must be 
"[n]ew."  That is it must not have previously been submitted 
to agency decision makers.  Also, it must be neither 
cumulative nor redundant.  Secondly, it must be "material."  
That is, it must bear directly and substantially upon the 
specific matter under consideration.  Additionally, by itself 
or in connection with evidence previously assembled it must 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  

PTSD

Evidence from a medical professional that the veteran has a 
current disability is one of the critical elements of a well 
grounded claim.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
At the time of the March 1990 rating decision, there was no 
diagnosis of PTSD from a trained medical practitioner.  Since 
the Board's March 1990 decision, a psychologist has diagnosed 
PTSD and linked the diagnosis to claimed stressors in 
service.  Evidence of a well grounded claim was missing in 
1990 and is present now.  This evidence is new.  Such 
significant evidence must be considered in order to fairly 
decide the merits of the claim.  

The claim is now well grounded.  The veteran has provided 
stressor inform, a competent medical professional has 
provided a current diagnosis and a link to active service.  
38 U.S.C.A. § 5107(a) (West 1991).  See also Caluza.  This 
means that VA has a duty to assist the veteran in the 
development of his claim.  

In April 1999, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) [previously the United States Army 
and Joint Services Environmental Support Group (ESG)], 
notified the RO that the veteran had to provide more specific 
information to assist them in searching for information to 
verify his stressors.  The RO did not notify the veteran of 
this request.  The May 1998 supplemental statement of the 
case merely stated that the USASCRUR report did not offer any 
information regarding the claimed disabilities.  

The veteran must be notified of the USASCRUR request for more 
information and given a chance to respond.  Consequently, the 
PTSD claim will be the subject of a Remand, below.  



Entitlement to Service Connection for Headaches, a Nerve 
Condition, and a Neck Tumor, Secondary to Agent Orange 
Exposure.

In March 1980, the RO denied service connection for headaches 
due to Agent Orange exposure.  In June 1980, the RO denied 
service connection for chest and back problems, stomach and 
bowel disorders, a nervous disorder, heart disease, headaches 
and agent orange exposure.  In January 1981, the RO received, 
forwarded by a member of the United States House of 
Representatives, a letter from the veteran and his wife which 
expressed disagreement with March and June 1980 rating 
decisions.  The RO did not respond with a statement of the 
case.  The RO eventually issued a statement of the case on 
the issues of entitlement to service connection for 
headaches, a nerve condition, and a neck tumor, secondary to 
Agent Orange exposure.  The Board will address these issues 
and Remand the rest for a proper statement of the case.  

Well Grounded Claims

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for Agent Orange residuals, the threshold 
question to be answered is whether the appellant has 
presented evidence of a well-grounded claim; that is, one 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
certain listed chronic diseases, including organic neurologic 
disorders and malignant tumors, may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

In this case, there is no evidence from a physician or other 
trained medical professional which connects headaches, a 
nerve condition, or a neck tumor (cyst) to Agent Orange 
exposure, or any other disease or injury in service.  Because 
there is no evidence of a connection, the claim is not well 
grounded and must be denied.  

The rating decisions, statement of the case and supplements 
adequately informed the veteran of the lack of evidence to 
support his claim in accordance with 38 U.S.C. 5103 (West 
1991).  See Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996).  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Agent Orange

In considering the Agent Orange claim, the Board notes that, 
at the behest of the Congress of the United States, VA 
commissioned studies by the National Academy of Sciences 
(NAS).  The Agent Orange Act of 1991, Pub.L. 102-4.  Based on 
consideration of the NAS reports and any and all other sound 
medical and scientific information and analysis available, it 
was determined that a small group of disorders could be 
associated with Agent Orange exposure.  38 C.F.R. § 3.309(e) 
(1998).  This group did not include chronic peripheral 
neuropathy, psychiatric disorder, headaches, or benign skin 
growths.  In accordance with law, VA determined that there 
was no positive association between exposure to herbicides 
and any other condition which was not specifically determined 
to warrant a presumption of service connection.  61 Fed. Reg. 
41443, 41449 Aug. 8, 1996.  Thus, the law does not provide 
the required connection between a current disability and 
disease or injury in service.  


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted.  

Service connection for headaches, a nerve condition, and a 
neck tumor, secondary to Agent Orange exposure is denied.  


REMAND

The issues of entitlement to service connection for PTSD, and 
entitlement to service connection for chest and back 
problems, stomach and bowel disorders, and heart disease as 
the result of Agent Orange exposure, are REMANDED to the RO 
for the following:

1.  The RO should send the veteran a copy 
of the April 1999 letter from USASCRUR.  
He should be asked to provide the 
additional information requested in that 
letter and be given an opportunity to 
submit such evidence.  See 38 C.F.R. 
§ 3.158 (1998).  The veteran is 
particularly asked for details of the 
attack on Compound Zeon.  He should 
identify the month and, if possible, the 
day.  He should identify any other units 
located at that facility, as well as the 
part of Saigon where it was located.  

2.  Thereafter, the claim for service 
connection for PTSD should be adjudicated 
on a de novo basis, considering all 
evidence of record, both old and new.  

3.  To comply with the decision of the 
Court in Cohen v. Brown, 10 Vet. App. 197 
(1997) VA issued a final rule, effective 
March 7, 1997, the date of the Cohen v. 
Brown decision, to amending 38 C.F.R. 
§ 3.304(f) to read as follows:  

Service connection for PTSD requires 
medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the 
claimed in-service stressor.  If the 
evidence establishes that the veteran was 
a prisoner-of-war under the provisions of 
§ 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the 
claimed in-service stressor.  64 Fed. 
Reg. 32807 (June 18, 1999), to be codified 
at 38 C.F.R. § 3.304(f) (1999).  

4.  The RO should issue a statement of the 
case (or supplement) covering the issues 
of entitlement to service connection for 
chest and back problems, stomach and bowel 
disorders, and heart disease as the result 
of Agent Orange exposure.  Any appeal 
should be appropriately processed.  

Thereafter, if the claim remains denied, the case should be 
returned to the Board for completion of appellate review in 
accordance with the current appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 


